Title: To James Madison from Edmond Kelly, 4 March 1818
From: Kelly, Edmond
To: Madison, James


Sir.
Columbia Tn 4 March 1818
Permitt me to assure you that no desire to obtrude a thought sentimt or opinion of mine unnecessarily Induced me to write these letters—on the Contrary a sincere desire to defeat a Conspiracy of foreign and Domestic enemies against your National Independence with which I considered my own personal safety Connected was my Motive and when you reflect what would become of those truly patriotic & honourable men that have borne the first offices & honors the Republic could conferr—whose virtues Talents & Civism preserved the country & Covered Britain with disgrace & Defeat—consider what would be the fate of such men if England Succeeded & you will then I presume consider my Motive a good one—the fate of the unfortunate Carnot now a prisoner in Magdeburgh once the residence of Baron Trenk should be a Memento. Carnot as Distinguished for Civism Genius & greatness of mind as for Integrity penned in his study those Instructions which enabled Jourdan Dumourier and Many others to defeat the Combined Armies—in short Carnot with more Talent & worth than all the french Ex Emperors party put together is now expiating his Democratic Career and successes at or in Magdeburgh—there are some that like Taleyrand & Fouche would secure their personal safety by temporising but Men of Honor and Integrity will be more severely treated if England and the federal Orangemen succeed in enslaving America.
Before I proceed further allow me to remind you that I have a strong claim to that sort of prophecy which results from a Knowledge of certain Causes and their effects—I have so often known Coalition meetings held in Ireland by order of the british Ascendancy that I could almost predict the succeeding Coalition—& when in my first or second Letter I anounced to you that the Journies of Monroe & Jackson to the north & south had that object in View & were in obedience to the mandate of a british party I believe you will acknowlege I told truth—that such Coalition subsequently was effected—that it will operate Against the U States is evident & that Monroe and Jackson & the other Traitors who by secretly voting for aiding or Inciting a Coalition & Coalesced hordes to invade their Country have done the most criminal acts of villianie human beings Can Committ—it appears to me that England singly defeated disappointed & humbled with her own disposeable force to subdue America has contrived this Artifice to Interest Rusia in the undertaking & by that means ensure the cooperation of the Rusian Hordes to enslave America—it is grevious to reflect that the Executive office is in such bad hands at this time—when Integrity Talent patriotism not Treason & Treachery were needed—Monroe it seems is the friend of the Irish Dalys who are a branch of the Ascendancy—old Coalition Voters & Orangemen the Dalys are patronised by Rusia & hence I suppose Originated this secret Influence so hostile to Freedom.
In my last letter I gave you some acct of this british Ascendancy party for whose protection the Orangemen were Organised which Orangemen are compozed of Deserters & Vagabonds from the Democratic party—& I have now to give a short acct of the united men or Democrats—the Original Society was compozed of Gentlemen who were wealthy liberal & patriotic these were all arrested in 1798 & Convicted of Treason & their efforts frustrated—but democratic France was then Victorious & gave such hopes of Invasion that a parcel of young Lawyers formed themselves into a Legislature for the lower orders of the United Irish & thus replaced that which was destroyed—the first acts of these desperate school boys was to decree all the property of the more wealthy & respectable part of the nation National and did Resolve in order to come at it to rob and Murder all men of Wealth & property as Robertspieres party did but Secret Service money procured such Correct Information of their designs Acts progress & principles that the nation became alarmed—every man of wealth and property resolved to support the govt that afforded protection & pay high taxes rather than risk the sacrifice of his life by a Guillotine & of his property to a parcel of school boy Demagogues & a senseless rable inflamed & enfuriated by them—such Infamous Designs alone prevented the overthrow of the british power for as the Excesses of Robertspieres party who Murdered all the Virtue & Talent of France to acquire property proved fatal to Liberty—similar Intentions had the same effect in Ireland & protected the british Govt. I have known the Ruffian Daniel to procure an order to a body of United Irishmen by night to break open the houses of all the respectable families in a neighbourhood he wished to frighten and to bully to get money—these Ignorant deluded wretches thinking an Invasion & Insurrection was at hand did so—Committed Excesses & thought they were serving their Country—the Magistrates assembled proclaimed the Country under martial Law had the house breakers & Robbers executed by the Military—and Daniel & the Demags were disappointed of the money which Govt. deprived them of—but every outrage of this kind gave the british Govt addl security severer Laws were Enacted—the Country was thus Divided & the Landlords or owners finding their Tenants all assassins Robbers &ca. thought they could not raise the rent too high to find them Employment—such is the real state of Ireland—destroyed by those Ruffians called patriots—& you may safely conclude that Donnellan & Daniel & all those fellows who Vapour so much about Democracy—the distresses of the poor Irish as they call it—which they themselves occasioned are the most worthless of mankind and generally act as dogs dupes & blood hounds for the british Govt whenever any Inducement for that purpose is held out to them—to be a patriot is to be Just and a party associated for the purpose of filling their pockets with what they can extort or rob from the Community under whatever name you will allow is as essentially a Banditi as the Arabs of the Desert.
Florida will probably be Invaded before Congress meets again and the british Agent Monroe will like Genl. Hull probably act as discretion and prudence suggests—he has been the Instrument to give his country a severe if not a Mortal Wound—Rusia has a Million of Soldiers disposeable—the british Navy can transport Numbers of them—perhaps too proud to hire them out Lord Liverpool and the Bishop of London (both unequaled since the days of Pericles) considered that the surest way to Overrun this Continent north & south of the Equator was to give Rusia an Interest in it—to raise a modern Alexander and how now to Counteract it would Require the Talent of Carnot. If you mean to retain Orleans Louisiana the New purchases & all this side of the Aleganies you Cannot permitt Florida the key of the Gulf of Mexico to be occupied by any Beligerent—it is by Florida that America is most vulnerable […] those who reduced the Army—such rash and shallow Orators as pre⟨ached the?⟩ south American Crusade and all who would provoke a Coalition would find it wiser to protect what they have at home—to protect and Encourage the quick Settlement and population of the new purchase & by that means create new and opulent Republics to add to the strength and resources of the old ones rather than hazard the loss of all. I would sincerely rejoice that south America should attain her Independence. I would rejoice if her wealth her gold & silver should never find its way by old Spain to the british Merchants & manufacturers, and to the british Govt as such a Disappointment would make John Bull less Overbearing Insolent & a safer neighbour but surely the forces Ferdinand has there are so Contemptible that if the patriots themselves deserve the name of Men they ought to Effect it—the frequency of Combats makes a soldier—& if they are supplied with Arms & moderate rate it is as much as can prudently be done—if their friends who advise an Expedition to S America would subscribe to furnishing Arms & send them some of Bonapartes officers if necessary it ansr a better purpose than an Expedn. & surely those who would go as soldiers to S Ama & who are now removing to & settling in the new purchase are much better Employed than if they found a Xenophon to lead them to Peru or Potosi—in fact I believe Traitors & fools only use arguments for that purpose & whatever the friends of England recomd. is what is to be avoided tho their Arguments should appear as specious as those of the Editor of the National Register who is an orangeman—they are as Milton says false and hollow. This place abounds with Orangemen—every Gentleman from the General to the store boy with few Exceptions Might as General Jackson says blush for his principles if he was not & the attention of their Physicians to my state of health is what I would willingly dispense with. Genl Jackn is now in Florida—How hel. receive the Spaniards & Rusians probably depends on british Instructions—they Bullied the Assembly—petition for Emancipating the blacks—projected a rising of them on their owners—told the poorer Citizens the wealth of Slave owners prevented Land being had at a Dollar per acre & Caused a hatred uproar & Confusion that would gratify the british Ascendancy however the heads of them fear detection take much pains to Inflame and Mislead the populace no Demagogues ever acquited themselves better but as Mr Monroes friends say of him I suppose fear of Exposure has kept them good men yet—Mr Ms friends say he is a good man yet. I perceive the british party has nominated Mr Clinton for president. It is the Interest of Engld to have some Man in that office who would be silent on the subject of Manufacturing & in other respects very accommodating. I am perswaded that Manufacturing can only save & protect America—the Immense Sums remitted to England for those matters are a real loss & Calamity—add to that the danger of Enriching England & tempting her to make fresh attempts—this Western Country is progressing fast in wealth & Improvement. Our Gentlemen and Ladies must have fineries & broad Cloths of English Manufacture in July & August—& I verily believe the Merchant Imports british prejudices with every bale of Goods. I believe you find that your seaport Merchants Import largely on Credits all articles of british Manufacture—this Dependance on british Capital Makes him a Dependant & Sycophant—he feigns himself an Isolated Englishman—this is a real & a pernicious evil—set him up for himself let him be supplied from the American factory & you make him a Competitor with the british Merchant & Destroy the Connection & the danger of it. I am most respectfully
Edmond Kelly
